Citation Nr: 1309223	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-46 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression with memory loss, claimed as secondary to sleep apnea or service-connected chronic lumbar strain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from February 1989 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision decided by the Department of Veteran' Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, and issued by the VA RO in North Little Rock, Arkansas.  

The Veteran and his significant other testified before the undersigned Veterans Law Judge at a video-conference hearing in August 2012.  A transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

A review of the Virtual VA paperless claims processing system reveals VA treatment records dated through September 2011 that were considered by the AOJ in the June 2012 supplemental statement of the case.  The Board further notes that additional VA treatment records dated through October 2012 are also associated with the Veteran's Virtual VA file and have not been considered by the AOJ.  While such records do not address the Veteran's sleep apnea, they reflect complaints of depression and anxiety.  However, as his claims are being remanded, the AOJ will have an opportunity to review the newly obtained VA treatment records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Pertinent to the Veteran's claim for service connection for sleep apnea, he testified that he had symptoms of sleep apnea during service, but did not seek treatment and was not diagnosed with sleep apnea during his military service.  He also testified that his sleep apnea was related to his physiological makeup and his anatomy.  

The Veteran's post-service treatment records include a diagnosis of sleep apnea in 2005.   The Veteran was afforded a VA examination in May 2012; the VA examiner stated that he reviewed the Veteran's claims file and that it was less likely than not that the Veteran's obstructive sleep apnea was incurred while in the military.  He stated that he found no evidence of early symptomatology while in the military to suggest early obstructive sleep apnea and he also reviewed VA records dating back to the late 1990's without complaints of obstructive sleep apnea until the 2005 diagnosis.  Thus, there was no nexus to link sleep apnea to military service since there were no symptoms consistent with early obstructive sleep apnea while in the military or shortly upon exit from the military service.  He stated that this would be needed in order for him to confirm the existence of the condition.  Thus, the examiner concluded that no correlation exists to link his condition to his military service. 

Subsequent to the May 2012 VA examination, the Veteran submitted a buddy statement from J.J., who was also his roommate during his military service, specifically from 1992 to 1993, in August 2012.  J.J. stated that the Veteran would snore loudly throughout the night and would stop breathing several times and would appear to be choking or gasping for air.  He stated that he used to think the Veteran's sleeping habits were funny, but, after going through nursing school, he indicated that such symptoms described sleep apnea.   

The Board finds that the buddy statement, offered by not only someone who witnessed the Veteran's sleeping patterns, but someone who is now a nurse, and thus a medical professional, offers evidence of symptoms suggestive of sleep apnea during the Veteran's military service.  Therefore, as the May 2012 VA examiner based his negative opinion on a lack of symptoms of sleep apnea during service, the Board finds that the Veteran's claims file must be returned to the May 2012 VA examiner for an addendum opinion so as to consider J.J.'s statement that the Veteran had symptoms of sleep apnea during service.  

Relevant to the Veteran's claim for an acquired psychiatric disorder, he testified that his depression was due to his sleep apnea and his service-connected chronic lumbar strain; he also testified that he was currently on medication for his depression.  The Veteran has diagnoses of depression with an onset of March 23, 2007, and assessment of improved in September 2007 and May 2008, deteriorated in October 2009, and unchanged in October 2009.   

In July 2011, the Veteran's private physician stated that the Veteran's mobility was limited which caused the Veteran to suffer from depression and she recommended that the Veteran take anti-depressant medication.  The Veteran was afforded a VA examination in May 2012; the VA examiner noted that the Veteran either now has or has ever been diagnosed with a mental disorder, but found no evidence at the time of the VA examination of an acquired psychiatric disorder pursuant to the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The examiner further noted that, based on the interview with the Veteran and a review of the records, the Veteran did not meet the criteria for a depressive disorder secondary to sleep apnea and lumbar strain.  He stated that when the Veteran has endorsed depression it has always been related to relationship problems.  The examiner noted the July 2011 private statement, but stated that, however, the Veteran did not report symptoms of depression related to back problems or sleep apnea.  Therefore, he did not have enough evidence to say that the Veteran's depression was related to his back problems or sleep apnea.  Subsequent to the May 2012 VA examination, an October 2012 VA treatment record reflects an assessment of anxiety and depression.  

The Board notes that, while the May 2012 VA examiner did not find evidence of an acquired psychiatric disorder pursuant to the DSM-IV, the Veteran was diagnosed with depression during the appeal period.  Furthermore, subsequent VA treatment records show an assessment of anxiety and depression.  Under McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  Therefore, the Board finds that the Veteran's claims file should be returned to the May 2012 VA examiner for an addendum opinion as to whether the Veteran's diagnoses of depression and anxiety are related to his sleep apnea or his service-connected chronic lumbar strain. 

Moreover, the Veteran's claim for an acquired psychiatric disorder has been, in part, claimed as secondary to his sleep apnea and, as the Board has remanded the latter claim, the outcome of such could further impact the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Therefore, such claim is inextricably intertwined and adjudication must be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). 

Finally, as relevant to both claims, the Veteran should be given an opportunity to identify any healthcare provider who treated him for sleep apnea and an acquired psychiatric disorder.  After securing any necessary authorization from him, obtain all identified treatment records that are not already of record, to include those dated from October 2012 to the present from the Central Arkansas VA Healthcare System, for consideration in his appeal.




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for sleep apnea and an acquired psychiatric disorder.  After securing any necessary authorization from him, obtain all identified treatment records that are not already of record, to include those dated from October 2012 to the present from the Central Arkansas VA Healthcare System.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran's claims file should be returned to the May 2012 VA examiner who conducted the sleep apnea examination.  If the May 2012 VA is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is related to his military service.  In this regard, the examiner should specifically consider J.J.'s statement regarding the Veteran's in-service symptoms of snoring loudly, stopping breathing several times, choking, or gasping for air, and his opinion as a nurse that such symptoms described sleep apnea. 

Any opinions expressed must be accompanied by a complete rationale.    

3.  After obtaining all outstanding records, the Veteran's claims file should be returned to the May 2012 VA examiner who conducted the mental disorders examination.  If the May 2012 VA is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

The examiner is advised that the Board finds that the Veteran has been diagnosed with depression and anxiety during the course of the appeal.  Therefore, the examiner is requested to offer an opinion regarding the following:

(A)  Is the Veteran's acquired psychiatric disorder, diagnosed as anxiety and depression during the course of the appeal, caused OR aggravated by his sleep apnea?

(B)  Is the Veteran's acquired psychiatric disorder, diagnosed as anxiety and depression during the course of the appeal, caused OR aggravated by his service-connected chronic lumbar strain?

In offering any opinion, the examiner should consider the July 2011 opinion relating depression to limited mobility offered by the Veteran's physician.  The examiner is advised that 'aggravation' means permanently increase in severity beyond the natural progress of the disease.  The rationale for any opinion offered should be provided.    

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the June 2012 supplemental statement of the case.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


